DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 20 June 2022.
Claims 1, 4-10, 21-26 are currently pending and being examined. Claims 15-20 are withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 10, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Keister (US 2020/0039047) in view Ebihara (US 2015/0343582).

Claim 1, Keister teaches a palm stapler (11; Fig. 1) comprising:
a housing (43; Fig. 1);
a barrel (57; Fig. 2) extending outwardly from the housing (43; Fig. 1);
a bore (81; Fig. 2) defined in the barrel and being accessible through an opening defined in an end of the barrel (¶[0058]); 
a hammer (51; Fig. 4A) provided for reciprocal movement within the bore;
an insert (10; Fig. 1) selectively detachably insertable into the bore, wherein the insert is adapted to hold one or more fasteners therein (¶[0051]).
Keister does not expressly teach a portion of the barrel adjacent the bore including a magnetic material; one or more magnets provided in the insert, wherein the one or more magnets are located in the insert so as to be magnetically attracted to the portion of the barrel including the magnetic material; and wherein the insert is retained within the bore of the barrel by magnetic attraction. 
However, Ebihara teaches a portion of the barrel (3; Fig. 1) adjacent the bore (3b; Fig. 1) including a magnetic material (4b and 5b; Fig. 1); one or more magnets (4a and 5a; Fig. 1) provided in the insert (2; Fig. 1), wherein the one or more magnets are located in the insert so as to be magnetically attracted to the portion of the barrel including the magnetic material (¶[0034]); and wherein the insert is retained within the bore of the barrel by magnetic attraction (Fig. 1; ¶[0034]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Keister, by having a magnetic connection between the removable insert, as taught by Ebihara, for easily connecting and disconnecting tool inserts. 

Claim 4, Keister as modified by Ebihara teaches the palm stapler as defined in claim 1. Keister teaches the insert defines a slot (121; Fig. 2A & 4D) therein, wherein the slot is configured to be complementary to one or more of a plurality of fasteners (¶[0063]); wherein the plurality of fasteners include first fasteners of a first configuration and second fasteners of a different second configuration (“Slot 121 enables "hands-free" fastener driving by holding staple 13 during the driving process after a user places a staple 13 in slot 121. Slot 121 may be sized as desired to accommodate one or a plurality of staple 13 sizes.” ¶[0063]), and wherein the slot is furthermore positioned to receive a lower end of the hammer therethrough (see Fig. 4C showing 51 located within the slot 121).

Claim 5, Keister as modified by Ebihara teaches the palm stapler as defined in claim 4. Keister teaches a holding mechanism (161, 163; Fig. 4A) provided in the insert, said holding mechanism being adapted to hold one of the one or more of the plurality of different fasteners in a position to be struck by the hammer (“Rare earth magnets 161, 163 may be provided to hold ferrous metal staples 13 in carrier 10 slot 121” ¶[0073]).

Claim 6, Keister as modified by Ebihara teaches the palm stapler as defined in claim 23. Keister teaches a trigger mechanism (45; Fig. 1) operatively engaged with the motor and operable to cause the motor to deliver power to the hammer actuating mechanism (¶[0087]).

Claim 10, Keister as modified by Ebihara teaches the palm stapler as defined in claim 1. Keister teaches the insert comprises: a first insert (10; Fig. 1) configured to selectively hold a first type of fastener (13; Fig. 3) therein; and
a second insert (“"collet" part supplied by Milwaukee Electric Tool Corporation with the model M12 driver 11” ¶[0051]) configured to selectively hold a second type of fastener (nails; ¶[0051]) therein; wherein the first insert and the second insert are individually selectively engageable in the bore of the barrel (“Driver 11 illustrated in FIGS. 1-2A and 4A-8 may be a Model M12 "palm nailer" available from Milwaukee Electric Tool Corporation of Brookfield, Wis. As is known, the Model M12 is a nail driver and lacks any depth limiter capability. As illustrated in FIGS. 1-2A and 4A-8, carrier 10 may be a direct replacement for the "collet" part supplied by Milwaukee Electric Tool Corporation with the model M12 driver 11, thereby converting the M12 driver 11 for use with staples 13 rather than with nails.” ¶[0051]).

Claim 21, Keister as modified by Ebihara teaches the palm stapler according to claim 1, wherein the portion of the barrel formed from the magnetic material or the paramagnetic material comprises a magnetic or paramagnetic plate extending across the bore (Ebihara: “FIG. 5 shows an example in which crescentic magnets 8a, 9a; 8b, 9b are respectively disposed in the shaft 3 and the tool holder 2.” ¶[0041]).

Claim 22, Keister as modified by Ebihara teaches the palm stapler according to claim 1, further comprising: 
a slot (121; Figs. 2A&4D) defined in the insert, wherein the hammer (51; Fig. 4C), when actuated, moves through the slot (see Fig. 4C showing 51 located within the slot 121); and
one or more additional magnets (161, 163; Fig. 4A) provided in the insert adjacent the slot, wherein the additional magnets are adapted to retain the one or more fasteners within the slot of the insert (“Rare earth magnets 161, 163 may be provided to hold ferrous metal staples 13 in carrier 10 slot 121” ¶[0073]).

Claim 23, Keister as modified by Ebihara teaches the palm stapler according to claim 1. Keister teaches a hammer actuation mechanism (striking element; ¶[0055]) for selective actuation of the hammer (51; Fig. 4A; ¶[0054]); and
a motor operatively engaged with the hammer actuation mechanism and operable to drive the hammer actuation mechanism (“rotation of the hammer by the motor, causes the striking elements to intermittently strike anvil 51” ¶[0055]).

Claim 24, Keister as modified by Ebihara teaches the palm stapler according to claim 21, further comprising:
a battery operatively engaged with the motor (Keister: “motor may be powered by an onboard rechargeable power source such as a battery” ¶[0053]).


Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Keister (US 2020/0039047) in view of Ebihara (US 2015/0343582), further in view of Collins (US 8,459,372).

Claim 7, Keister as modified by Ebihara teaches the palm stapler as defined in claim 1.
Keister as modified by Ebihara does not expressly teach at least one sensor probe provided near the tip of a power tool, wherein the at least one sensor probe is adapted to detect a live wire in a work surface.
However, Collins teaches at least one sensor probe (30, 28; Fig. 1) provided on near tip of a power tool (Fig. 1), wherein the at least one sensor probe is adapted to detect a live wire in a work surface (col. 2 l. 64-67).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Keister as modified by Ebihara, by having a live wire detector, as taught by Collins, for safety so the tool and operator is not injured when it is operating near a hidden electric supply line. (Collins col. 1 l. 12-17)

Claim 8, Keister as modified by Ebihara and Collins teaches the palm stapler as defined in claim 7, further comprising a trigger mechanism (Keister: 45; Fig. 1) operatively engaged with the motor and operable to cause the motor to deliver power to the hammer actuating mechanism (Keister: ¶[0087]), and wherein the at least one sensor probe (Collins: 30, 28; Fig. 1) is further operatively engaged with the trigger mechanism, and wherein the at least one sensor probe disengages the trigger mechanism when the live wire is detected in a work surface (Collins: “output of the voltage sensor, to cut off operating power to the drill motor when the drill bit is in proximity to an electric supply line” col. 2 l. 1-3).

Claim 9, Keister as modified by Ebihara and Collins teaches the palm stapler as defined in claim 8, further comprising an override button operably engaged with the trigger mechanism and wherein actuation of the override button re-engages the trigger mechanism (Collins: “This switch can be toggled to one or the other of its positions to enable the voltage sensor to shut off the motor, or to disable the automatic motor shutoff feature while still allowing the buzzer, the LED, or both, to provide an alarm indicating proximity to a live wire” col. 3 l. 2-6).

Allowable Subject Matter
Claim 25-26 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-10, and 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602. The examiner can normally be reached Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATIE L GERTH/Examiner, Art Unit 3731                                                                                                                                                                                                        /THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731